DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 7/27/2022, is acknowledged. Claims 1 and 10 – 11 are amended. Claim 8 is canceled. Claims 1 – 7 and 9 – 11 are currently pending in the application and under consideration for this office action.

All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4 – 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105714353 (“Lei”; cited in IDS of 12/14/2020, herein citing machine translation provided with this correspondence).
Regarding claim 1, Lei teaches a high entropy alloy ([0015]) having a composition represented by the formula: Ax1 Bx2 Cx3 Dx4 Ex5 Fx6 Gx7 Hx8 Ix9 Jx10 Kx11 Lx12 Mx13 Ry , where A, B, C, D, E, F, G, H, I, J, K, L, M are taken from 3-13 elements in Sc, Ti, V, Fe, Co, Ni, Cr, Mn, Cu, Zn, Al, Si, P, Y, Zr, Nb, Mo, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Os, Au, and La respectively, R is taken from at least one of H, B, C, N, and/or O, x1 through x13 are 0 at% or 5-35 at%, y is 0-5 at%, and x1 + x2 + x3 + x4 + x5 + x6 + x7 + x8 + x9 + x10 + x11 + x12 + x13 + y = 100 ([0015]). Further, it is presumed that the high entropy alloys taught by Lei are metal alloys, as they are compared directly to pure metal substrates and titanium alloy substrates ([0023]), rather than ceramic materials, for example.
In comparison to the claimed high entropy alloy, which has requires 20-40 at% of each of Cr, Fe, and V, one or both of Al and Si present in an amount of at least 5 at% and up to 25 at% in total, and 0-4 of Mn, Mo, Ti, and Ni as alloying elements present in an amount of at least 5at% and up to 35 at% in total if present at all, and the total atomic fraction of all aforementioned alloying elements being 80-100 at% with the remainder being impurities and/or one or more minor alloying elements present in amounts of less than 5 at%, the Examiner asserts that Lei encompasses the claimed composition. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition as defined by the formula taught by Lei results in compositional ranges which nearly encompass and overlap substantially with the compositional ranges defined by the instant claim.
Regarding claim 2, the Examiner has drawn the elements listed under “R,” being H, B, C, N, and/or O as taught by Lei, to be equivalent to the minor alloying element(s) of the present claim. Each of H, B, C, N, and O are listed in the claimed list of potential minor alloying elements. Thus, Lei satisfies the requirements of the instant claim.
Regarding claim 4, as previously discussed, Lei teaches that Ni may be present in the high entropy alloy in an amount of 5-35 at% ([0015]). Such a compositional range encompasses the claimed range of 7-15 at%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 5, it is noted that each of the compositions Al10-Fe30Cr30V30, Al5Cr30Fe30Mo5V30, Al6Cr30Fe30Mo5V29, Al5Cr30Fe30Si5V30, Al5Cr30Fe30Mn5V30, Al13Cr25Fe25Ni12V25, Cr31Fe31V31Si7, and Fe25Cr25V25Al10Ni10Ti5 fall within the compositional ranges defined by the formula taught by Lei. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 6, Lei teaches that the high entropy alloy may have a body-centered cubic (bcc) solid solution ([0004], L 35-36; [0050], L 314; [0057]). As Lei does not disclose the presence of multiple phases in any one high entropy alloy, it is presumed that Lei suggests a single-phase structure as well.
Regarding claim 9, Lei teaches that high entropy alloys have been employed for their excellent properties, including high hardness ([0004], L 31). Lei does not, however, teach a specific hardness property of the taught high entropy alloys. It is noted that the instant specification does not attribute the claimed hardness of higher than or equal to 400 HV to any particular method of processing the claimed high entropy alloy; rather, the only item of importance in obtaining the desired hardness is by satisfying the disclosed composition (Instant Application: P 3, L 4-25). Thus, it would be expected by one of ordinary skill in the art that the high entropy alloys of Lei would possess a hardness which renders the claimed hardness range obvious due to an encompassing or overlapping hardness range, in view of the substantial overlap in composition between Lei and the present claims.










Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105714353 (“Lei”; cited in IDS of 12/14/2020, herein citing machine translation provided with this correspondence) as applied to claim 1, and further in view of US 2019/0024198 (“Hong”; of record).
Regarding claim 3, as discussed previously, Lei teaches that B may be present in an amount of 0-5 at% ([0015]). Such a compositional range encompasses the claimed range of 0.005-0.1 at%. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
In the alternative, Hong teaches a high entropy alloy ([0001]), having a similar base composition to that of the film of Lei ([0017]). Hong teaches that the high entropy alloy may contain interstitial atoms such as 0.01-1.5 wt% B ([0019], L 3). Further, Hong teaches that the inclusion of such an amount of interstitial B allows for precipitation of borides in the matrix of a high-entropy alloy matrix, leading to strengthening and an increase in work hardenability ([0036], L 1-6), and achieves a balance between increased precipitation hardening, and avoiding an increase in brittleness ([0036], L 6-11).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hong, and alloy Lei with 0.01-1.5 wt% B. The inclusion of such an amount of interstitial B allows for precipitation of borides in the matrix of a high-entropy alloy matrix, leading to strengthening and an increase in work hardenability, and achieves a balance between increased precipitation hardening, and avoiding an increase in brittleness.
The Examiner proposes an example composition with an inclusion of 0.1 at% B. For example, an alloy having 10 at% Al, 23.333 at% each of Cr, Fe, and V, 10 at% Mn, 9.90 at% Ni, and 0.1 at% B, results in a weight fraction of 0.02 wt% B. As such, an overlap has been shown to exist. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN 105714353 (“Lei”; cited in IDS of 12/14/2020, herein citing machine translation provided with this correspondence) as applied to claim 1, and further in view of US 2018/0036840 (“Hu”; of record) and “The BCC/B2 Morphologies in AlxNiCoFeCr High-Entropy Alloys”, 2017. Metals, Vol 7, No 57, pp 1-12 (“Ma”; of record).
Regarding claim 7, Lei teaches that the high entropy alloy may have a body-centered cubic (bcc) solid solution ([0004], L 35-36; [0050], L 314; [0057]).
Further, Hu teaches a high entropy alloy (Abstract, L 1). Hu teaches that the structure of a high-entropy alloy can be adjusted by changing the composition levels, such as forming a BCC structure by increasing the amount of Al present in the alloy ([0021]). As Hu demonstrates, the formation of an FCC or BCC structure is dependent upon composition. As such, as it has been shown previously that the composition of Lei substantially overlaps that of the instant claim, it would be expected that Lei would possess the same BCC structure as that claimed.
Further, Ma teaches a high entropy alloy (Title) sharing many constituent elements in similar proportion to that of both Lei and the present application (see Ma: Table 1, Nos. S1-S6). Ma teaches that alloys possessing a BCC/B2 phase have high strength, at the cost of reduced ductility (P 2, Par 1, L 7-12). Further, Ma provides examples of the BCC/B2 structure, wherein it is shown that BCC nanoparticles, having a diameter of about 50nm, are precipitated on the ordered B2 matrix (P 6, L 1-4; Figs. 5 & 5(b)), the B2 matrix itself being an ordered BCC phase (P 2, Par 1, L 7).
It would have been obvious to an ordinarily skilled artisan to impart a BCC/B2 phase structure on the high entropy alloy of Lei, the structure containing precipitated nanoparticles within a matrix. Such a structure has the highest hardness compared to that of FCC and mixed FCC/BCC structures.

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105714353 (“Lei”; cited in IDS of 12/14/2020, herein citing machine translation provided with this correspondence) in view of “A critical review of high entropy alloys and related concepts”, 2017. Acta Materialia, Vol 122, pp 448-511 (“Miracle”).
Regarding claim 10, Lei teaches a high entropy alloy ([0015]) having a composition represented by the formula: Ax1 Bx2 Cx3 Dx4 Ex5 Fx6 Gx7 Hx8 Ix9 Jx10 Kx11 Lx12 Mx13 Ry , where A, B, C, D, E, F, G, H, I, J, K, L, M are taken from 3-13 elements in Sc, Ti, V, Fe, Co, Ni, Cr, Mn, Cu, Zn, Al, Si, P, Y, Zr, Nb, Mo, Pd, Ag, Cd, In, Sn, Hf, Ta, W, Re, Os, Au, and La respectively, R is taken from at least one of H, B, C, N, and/or O, x1 through x13 are 0 at% or 5-35 at%, y is 0-5 at%, and x1 + x2 + x3 + x4 + x5 + x6 + x7 + x8 + x9 + x10 + x11 + x12 + x13 + y = 100 ([0015]). Further, it is presumed that the high entropy alloys taught by Lei are metal alloys, as they are compared directly to pure metal substrates and titanium alloy substrates ([0023]), rather than ceramic materials, for example.
In comparison to the claimed high entropy alloy, which has requires 20-40 at% of each of Cr, Fe, and V, one or both of Al and Si present in an amount of at least 5 at% and up to 25 at% in total, and 0-4 of Mn, Mo, Ti, and Ni as alloying elements present in an amount of at least 5at% and up to 35 at% in total if present at all, and the total atomic fraction of all aforementioned alloying elements being 80-100 at% with the remainder being impurities and/or one or more minor alloying elements present in amounts of less than 5 at%, the Examiner asserts that Lei encompasses the claimed composition. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the composition as defined by the formula taught by Lei results in compositional ranges which nearly encompass and overlap substantially with the compositional ranges defined by the instant claim.
Lei does not explicitly teach that the taught high entropy alloy makes up an external component for horology or jewelry.
Miracle teaches that high entropy alloys (HEAs), or more broadly classified as multi-principal element alloys (MPEAs) or complex concentrated alloys (CCAs), terms which Miracle uses interchangeably with each other (S 1.2.4, Par 1-2), have utility in various applications. For example, Miracle teaches that non-magnetic watch components would benefit from the higher strength that is characteristic of CCA (and thus HEA) components (P 496, S 6.2.1.3, Par 1, L 5-12). Miracle also teaches that CCAs (and thus HEAs) have been identified for possible use as jewelry, although no data was available at the time of publication (P 498, S 6.5, Par 7, L 10-12).
It would have been obvious to an ordinarily skilled artisan to apply the high entropy alloy taught by Lei as a component for horology (i.e. watches or other timepieces) or jewelry. High entropy alloys have been employed for use as jewelry prior to the time of filing the present application, and as such, all the claimed elements (the high entropy alloy, and use of high entropy alloys for watch components) were known in the prior art. One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). Additionally, watch components have been identified as components which would benefit from the improved strength properties of high entropy alloys compared to their conventional alloy counterparts.
Regarding claim 11, as previously discussed, it would have been obvious to an ordinarily skilled artisan to apply the high entropy alloy taught by Lei as a component for horology (i.e. watches or other timepieces) or jewelry. The Examiner asserts that as the instant claim simply lists various examples of components which may be present in watches (see Fig. 1 of the present application), any of these claimed components would have been an obvious choice of design to an ordinarily skilled artisan upon reading the disclosures of Lei and Miracle.

Response to Arguments
Applicant’s remarks filed 7/27/2022 are acknowledged and have been fully considered. Applicant has argued that the amendment of independent claims 1 and 10 to require that the high entropy alloy is a metal alloy distinguishes over the prior art Cai reference, as Cai teaches a ceramic composition. The Examiner finds this argument persuasive, and has withdrawn all prior art rejections based on Cai. However, upon further search and consideration, new grounds of rejection have been entered, incorporating Lei as a primary reference, first cited by Applicant in the IDS of 12/14/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735